 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into on March 1, 2015
(the “Effective Date”), by and between DDR Corp., an Ohio corporation (“DDR”),
and Luke J. Petherbridge (“Executive”).

 

Executive is now serving DDR as its Executive Vice President of Capital Markets
and Treasurer. DDR and Executive desire to enter into this Agreement effective
on the Effective Date to reflect the terms pursuant to which Executive will
continue to serve DDR.  Certain capitalized terms used in this Agreement have
the meanings ascribed to them in Section 21 of this Agreement.

 

DDR and Executive agree, effective as of the Effective Date, as follows:

 

1.  Employment, Term.  DDR engages and employs Executive to render services in
the administration and operation of its affairs as its Chief Financial Officer
(“CFO”) and Treasurer, reporting directly to DDR’s Chief Executive Officer (the
“CEO”), all in accordance with the terms and conditions of this Agreement, for a
term beginning on the Effective Date and expiring on December 31, 2015.  The
period of time from the Effective Date until December 31, 2015 is sometimes
referred to herein as the “Contract Period.”

2.  Full-Time Services.  Throughout the Contract Period while Executive is
employed by DDR, Executive will devote all of Executive’s business time and
efforts to the service of DDR, except for (a) usual vacation periods and
reasonable periods of illness, (b) reasonable periods of time devoted to
Executive’s personal financial affairs, and (c) services as a director or
trustee of other corporations or organizations, either for profit or not for
profit, that are not in competition with DDR; provided, that in no event shall
Executive devote less than 90% of Executive’s business time and efforts to the
service of DDR.

3.  Compensation.  For all services to be rendered by Executive to DDR under
this Agreement during the Contract Period while Executive is employed by DDR,
including services as CFO, and any other services specified by the CEO, DDR will
pay and provide to Executive the compensation and benefits specified in this
Section 3.

3.1  Base Salary.  From and after the Effective Date and through the Contract
Period while Executive is employed by DDR, DDR will pay Executive base salary
(the “Base Salary”), in equal monthly or more frequent installments, at the rate
of not less than Three Hundred Seventy-Five Thousand Dollars ($375,000) per
year, subject to such increases as approved by DDR.

3.2  Annual Bonus.  In addition to Base Salary, if Executive achieves the
factors and criteria for annual bonus compensation hereinafter described for any
calendar year of DDR (beginning with 2015) during the Contract Period while
Executive is employed by DDR, then DDR shall pay an annual bonus to Executive
for such calendar year (an “Annual Bonus”), not later than March 15 of the
immediately subsequent calendar year, determined and calculated in accordance
with the percentages set forth on Exhibit A attached hereto. Any Annual Bonus
earned by and paid to Executive under this Section 3.2 will be paid 50% in cash,
37.5% in the form of an award of restricted shares, and 12.5% in the form of an
award of stock options; provided, however, that in the case of a payment of the
Annual Bonus pursuant to Section 7 in connection with Executive’s termination of
employment, such Annual Bonus will be paid solely in cash. DDR’s award of an
Annual Bonus to Executive shall be determined based on the factors and criteria
that may be established from time to time for the calculation of the Annual
Bonus by DDR. For 2015, DDR will provide Executive with written notice of the
performance metrics and their relative weighting to be used in, and any specific
threshold, target and maximum performance targets applicable to, the
determination of the Annual Bonus for Executive for such calendar year not later
than March 15th of such year.  There is no guaranteed Annual Bonus under this
Agreement, and for each applicable year, Executive’s Annual Bonus could be as
low as zero or as high as the maximum percentage set forth on Exhibit A attached
hereto.

3.3  Equity Awards.  During the Contract Period while Executive is employed by
DDR, Executive shall be entitled to participate in any equity or other employee
benefit plan that is generally available to senior executive officers, as
distinguished from general management, of DDR, including, without limitation,
any long-term incentive compensation plans or similar programs.  Executive’s
participation in and benefits under any such plans or programs shall be on the
terms and subject to such conditions as are specified for the particular DDR
plans or programs.  In addition, Executive will receive 20,000 restricted common
shares of DDR, which shares shall generally vest as follows:  in consecutive,
annual increments of 20% per year, commencing at the time of grant, and
otherwise in accordance with the Restricted Shares Agreement dated as of the
grant date for such award.

3.4  Taxes.  Executive shall be solely responsible for taxes imposed on
Executive by reason of any compensation and benefits provided under this
Agreement, and all such compensation and benefits shall be subject to applicable
withholding taxes.

 

 

 

--------------------------------------------------------------------------------

 

4.  Benefits.

4.1  Retirement and Other Benefit Plans Generally.  Throughout the Contract
Period while Executive is employed by DDR, Executive will be entitled to
participate in all retirement and other benefit plans maintained by DDR that are
generally available to its employees and with respect to which Executive is
eligible pursuant to the terms of the underlying plan or plans, including,
without limitation, the DDR 401(k) plan for its employees and any DDR deferred
compensation program.

4.2  Insurance, Generally.  Throughout the Contract Period while Executive is
employed by DDR, DDR will provide an enrollment opportunity to Executive and
Executive’s eligible dependents for health, dental and vision insurance coverage
and any other benefits maintained by DDR from time to time, if any, during the
Contract Period that are generally available to its employees and with respect
to which Executive is eligible pursuant to the terms of the underlying plan or
plans.

4.3  Paid Time Off.  Executive will be entitled to such periods of paid time off
during the Contract Period while Executive is employed by DDR as may be
determined by the CEO in his or her reasonable and good faith discretion (but in
any event not less than 20 days per year or such longer period as may be
provided from time to time under any DDR paid time off policy for executive
officers).

5.  Expense Reimbursement.  DDR will reimburse Executive during the Contract
Period while Executive is employed by DDR for travel, entertainment, and other
expenses reasonably and necessarily incurred by Executive in connection with
DDR’s business.  Executive will provide such documentation with respect to
expenses to be reimbursed as DDR may reasonably request.

6.  Termination.

6.1  Death or Disability.  Executive’s employment under this Agreement will
terminate immediately upon Executive’s death.  DDR may terminate Executive’s
employment under this Agreement immediately upon giving notice of termination if
Executive is Totally Disabled (as that term is defined in Section 9.1 below) for
an aggregate of 120 days in any consecutive 12 calendar months or for
90 consecutive days.

6.2  For Cause by DDR.

(a)  During the Contract Period while Executive is employed by DDR, DDR may
terminate Executive’s employment under this Agreement for “Cause” at any time
upon the occurrence of any of the following circumstances:

(i)  (A) Executive commits a fraud or a felony or an act that is not or a series
of acts that are not taken in good faith and (B) the commission of such fraud,
felony or act or series of acts results in material injury to the business
reputation of DDR.

(ii)  Executive commits an act or series of repeated acts of dishonesty that are
materially inimical to the best interests of DDR.

(iii)  Other than as a result of disability, Executive consistently fails to
perform Executive’s duties and responsibilities as specified in Sections 1 and 2
above and the failure continues for 15 days after DDR has advised Executive in
writing of that failure.

(iv)  Executive has materially breached any provision of this Agreement (other
than Section 1 or 2 above, as to any breach of which Section 6.2(a)(iii) would
apply) and the breach has not been cured in all substantial respects within 30
days after DDR has advised Executive in writing of the nature of the breach.

(b)  The termination of Executive’s employment under this Agreement shall not be
deemed to be for Cause pursuant to this Section 6.2 unless and until there shall
have been delivered to Executive reasonable notice that Executive is guilty of
the conduct described in Sections 6.2(a)(i), (ii), (iii) or (iv) above, and
specifying the particulars thereof in detail.

6.3  For Good Reason by Executive.  During the Contract Period while Executive
is employed by DDR, Executive may terminate Executive’s employment under this
Agreement for “Good Reason” if any of the following circumstances occur:

(a)  DDR materially changes Executive’s duties and responsibilities from those
set forth in Section 1 above and the change has not been rescinded to
Executive’s satisfaction within 15 days after Executive has advised DDR in
writing of dissatisfaction with the change.

(b)  DDR changes Executive’s place of employment or its principal executive
offices to a location that is more than 50 miles from the geographical center of
Cleveland, Ohio.

2

--------------------------------------------------------------------------------

 

(c)  DDR materially breaches any of its obligations under this Agreement (other
than its obligations under Section 1 above, as to any breach of which
Section 6.3(a) would apply) and the breach is not cured in all material respects
within 30 days after Executive has advised DDR in writing of the breach.

6.4  Without Cause by DDR.  During the Contract Period while Executive is
employed by DDR, DDR may terminate Executive’s employment under this Agreement
at any time without Cause pursuant to written notice provided to Executive not
less than 90 days in advance of such termination.  Any termination under this
Section 6.4 will be effective at such time during the Contract Period while
Executive is employed by DDR as may be specified in that written notice.

6.5  Without Good Reason by Executive.  During the Contract Period while
Executive is employed by DDR, Executive may terminate Executive’s employment
under this Agreement at any time without Good Reason pursuant to written notice
provided to DDR not less than 90 days in advance of such termination.  Any
termination under this Section 6.5 will be effective at such time during the
Contract Period while Executive is employed by DDR as Executive may specify in
that written notice.

7.  Payments upon Termination.

7.1  Upon Termination For Cause or Without Good Reason.  If Executive’s
employment under this Agreement is terminated by DDR for Cause or by Executive
without Good Reason during the Contract Period, DDR will pay and provide to
Executive the Executive’s Base Salary through the Termination Date to the extent
not already paid and continuing health, dental and vision insurance at the
levels specified in Section 4.2 through the Termination Date, and, except as may
otherwise be required by law, DDR will not pay or provide to Executive any
further compensation or other benefits under this Agreement.  DDR will pay any
Base Salary referred to in this Section 7.1 to Executive within 30 days of the
Termination Date.

7.2  Upon Termination Without Cause or For Good Reason.  If Executive’s
employment under this Agreement is terminated by DDR without Cause or by
Executive for Good Reason during the Contract Period and Section 7.5 does not
apply, DDR will pay and provide to Executive the amounts and benefits specified
in this Section 7.2, except that DDR will not be obligated to pay the lump sum
amounts specified in Section 7.2(c) unless either (x) DDR is deemed to have
waived the obligation to provide a Release as provided in Section 8.2 or (y)
Executive has timely executed a Release as contemplated by Section 8.3.  The
amounts and benefits specified in this Section 7.2 are as follows:

(a)  A lump sum amount equal to Executive’s Base Salary for the year through the
Termination Date, to the extent not already paid. DDR will pay this amount to
Executive within 30 days of the Termination Date.

(b)  A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid.  DDR will pay this amount to Executive
on the same date and in the same amount that the Annual Bonus for such year
would have been paid if Executive’s employment had not been terminated, but in
any event not later than March 15 of the calendar year in which the Termination
Date occurs.

(c)  A lump sum amount equal to (i) one year of Executive’s Base Salary as of
the Termination Date, plus (ii) the Annual Bonus at the target level for
Executive for the year in which the Termination Date occurs. Except as otherwise
provided in Section 13.2, DDR will pay this amount to Executive during the
Seventh Month after the Termination Date (as defined in Section 13.1 below).

(d)  Provided that Executive timely elects continuation coverage under DDR’s
health and dental plan pursuant to COBRA, DDR shall pay the  COBRA premiums for
Executive until the first anniversary of the Termination Date.  Such payments
shall be taxable to the Executive.  To assure compliance with Section 409A, the
timing of the provision of these benefits will be subject to Sections 13.1 and
13.3 if and to the extent either of those sections is applicable according to
its terms.

(e)  Outplacement services and support, the reasonable scope and provider of
which will be selected by DDR, for a period of one year following the
Termination Date; provided, that Executive must first utilize such outplacement
services and support within 90 days following the Termination Date.  To assure
compliance with Section 409A, the timing of the provision of these benefits will
be subject to Sections 13.1 and 13.3 if and to the extent either of those
sections is applicable according to its terms.

3

--------------------------------------------------------------------------------

 

7.3  Upon Termination by Reason of Death.  If Executive’s employment under this
Agreement is terminated by reason of Executive’s death during the Contract
Period, DDR will pay, or cause to be paid, and provide, or cause to be provided,
to Executive’s personal representative and Executive’s eligible dependents, as
appropriate, the amounts and benefits specified in this Section 7.3, except that
DDR will not be obligated to pay the lump sum amount specified in Section 7.3(c)
unless either (x) DDR is deemed to have waived the obligation to provide a
Release as provided in Section 8.2 or (y) Executive’s personal representative
has timely executed a Release as contemplated by Section 8.3.  The amounts and
benefits specified in this Section 7.3 are as follows:

(a)  A lump sum amount equal to Executive’s Base Salary for the year through the
Termination Date, to the extent not already paid.  DDR will pay this amount to
Executive’s personal representative within 30 days of the Termination Date.

(b)  A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid.  DDR will pay this amount to Executive’s
personal representative on the same date and in the same amount that the Annual
Bonus for such year would have been paid if Executive’s employment had not been
terminated, but in any event not later than March 15 of the calendar year in
which the Termination Date occurs.

(c)  A lump sum amount equal to (i) one year of Executive’s Base Salary as of
the Termination Date, plus (ii) the Annual Bonus at the target level for
Executive for the year in which the Termination Date occurs. Except as otherwise
provided in Section 13.2, DDR will pay this amount to Executive’s personal
representative as soon as practicable following Executive’s death.

(d)  Continuing health, dental and vision insurance coverage and benefits to
Executive’s eligible dependents at the levels specified in Section 4.2 until the
first anniversary of the Termination Date.  To assure compliance with Section
409A, the timing of the provision of these benefits will be subject to Sections
13.1 and 13.3 if and to the extent either of those sections is applicable
according to its terms.

7.4  Upon Termination by Reason of Disability.  If Executive’s employment under
this Agreement is terminated by DDR pursuant to Section 6.1 during the Contract
Period following Executive’s disability, DDR will pay and provide to Executive
and Executive’s eligible dependents, as appropriate, the amounts and benefits
specified in this Section 7.4.  The amounts and benefits specified in this
Section 7.4 are as follows:

(a)  A lump sum amount equal to Executive’s Base Salary for the year through the
Termination Date, to the extent not already paid. DDR will pay this amount to
Executive within 30 days of the Termination Date.

(b)  A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid.  DDR will pay this amount to Executive
on the same date and in the same amount that the Annual Bonus for such year
would have been paid if Executive’s employment had not been terminated, but in
any event not later than March 15 of the calendar year in which the Termination
Date occurs.

(c)  A lump sum amount equal to (i) Executive’s Base Salary for one year as of
the Termination Date, plus (ii) the Annual Bonus for Executive at the target
level for the year in which the Termination Date occurs. Except as otherwise
provided in Section 13.2, DDR will pay this amount to Executive during the
Seventh Month after the Termination Date (as defined in Section 13.1 below).

(d)  Continuing health, dental and vision insurance coverage and benefits to
Executive and Executive’s eligible dependents at the levels specified in Section
4.2 until the first anniversary of the Termination Date.  To assure compliance
with Section 409A, the timing of the provision of these benefits will be subject
to Sections 13.1 and 13.3 if and to the extent either of those sections is
applicable according to its terms.

7.5  Upon Termination In Connection With a Change in Control.  Upon the
occurrence of a Triggering Event during the Contract Period while Executive is
employed by DDR, DDR will pay and provide to Executive the amounts and benefits
specified in this Section 7.5, and DDR will be deemed to have waived its right
to provide a Release as provided in Section 8.2, and the provision of a Release
will not be a condition to Executive receiving any payment or benefit from DDR
under this Section 7.5.  The amounts and benefits specified in this Section 7.5
are as follows:

(a)  A lump sum amount equal to Executive’s Base Salary for the year through the
Termination Date, to the extent not already paid.  DDR will pay this amount to
Executive within 30 days of the Termination Date.

(b)  A lump sum amount equal to Executive’s Annual Bonus earned for the calendar
year immediately preceding the calendar year in which the Termination Date
occurs, to the extent not already paid.  DDR will pay this amount to Executive
on the same date and in the same amount that the Annual Bonus for such year
would have been paid if

4

--------------------------------------------------------------------------------

 

Executive’s employment had not been terminated, but in any event not later than
March 15 of the calendar year in which the Termination Date occurs.

(c)  A lump sum amount equal to (i) two times Executive’s target Annual Bonus
for the year in which the Termination Date occurs plus (ii) two times
Executive’s annual Base Salary as of the Termination Date.  Except as otherwise
provided in Section 13.2, DDR will pay this amount to Executive during the
Seventh Month after the Termination Date (as defined in Section 13.1 below).

(d)  Provided that Executive timely elects continuation coverage under DDR’s
health and dental plan pursuant to COBRA, DDR shall pay the COBRA premiums for
the Executive until the 18-month anniversary of the Termination Date.  Such
payments shall be taxable to Executive. To assure compliance with Section 409A,
the timing of the provision of these benefits will be subject to Sections 13.1
and 13.3 if and to the extent either of those sections is applicable according
to its terms.

(e)  Outplacement services and support, the reasonable scope and provider of
which will be selected by DDR, for a period of one year following the
Termination Date; provided, that Executive must first utilize such outplacement
services and support within 90 days following the Termination Date.  To assure
compliance with Section 409A, the timing of the provision of these benefits will
be subject to Sections 13.1 and 13.3 if and to the extent either of those
sections is applicable according to its terms.

8.  Release.  This Section 8 will apply only upon termination of Executive’s
employment during the Contract Period (a) by reason of Executive’s death, (b) by
DDR without Cause or (c) by Executive for Good Reason.

8.1  Presentation of Release by DDR.  If this Section 8 applies, DDR may present
to Executive (or in the case of Executive’s death or legal incapacity, to
Executive’s personal representative), not later than 21 days after the
Termination Date, a form of release (a “Release”) of all current and future
claims, known or unknown, arising on or before the date on which the Release is
to be executed, that Executive or Executive’s assigns have or may have against
DDR or any Subsidiary, and the directors, officers, and affiliates of any of
them, in such form as may reasonably be presented by DDR together with a
covering message in which DDR advises Executive (or Executive’s personal
representative) that the Release is being presented in accordance with this
Section 8.1 and that a failure by Executive (or Executive’s personal
representative) to execute and return the Release as contemplated by Section 8.3
would relieve DDR of the obligation to make payments otherwise due to Executive
(or to Executive’s personal representative) under one or more portions of either
of Sections 7.2 or 7.3, as the case may be.

8.2  Effect of Failure by DDR to Present Release.  If DDR fails to present a
Release and covering message to Executive (or Executive’s personal
representative) as contemplated by Section 8.1, DDR will be deemed to have
waived the requirement that Executive (or Executive’s personal representative)
execute a Release as a condition to receiving payments under any portion of
either of Sections 7.2 or 7.3, as the case may be.

8.3  Execution of Release by Executive or Executive’s Personal
Representative.  If DDR does present a Release and covering message to Executive
(or Executive’s personal representative) as contemplated by Section 8.1,
Executive (or Executive’s personal representative) will have until 50 days after
the Termination Date (i.e., at least 29 days after presentation of the Release
to Executive (or Executive’s personal representative) within which to deliver an
executed copy of the Release to DDR and thereby satisfy the condition to
receiving payments under any portion of either of Sections 7.2 or 7.3, as the
case may be, provided that Executive (or Executive’s personal representative)
does not revoke the execution of the Release during any applicable revocation
period.

8.4  Effect of Failure to Execute Release or of Revocation of Release.  If
Executive (or Executive’s personal representative) fails to deliver an executed
copy of the Release to DDR within 50 days after the Termination Date or revokes
the execution of the Release during any applicable revocation period, Executive
(or Executive’s personal representative) will be deemed to have waived the right
to receive all payments under Sections 7.2 or 7.3, as the case may be, that were
conditioned on the Release.

9.  Disability Definitions; Physical Examination.

9.1  Definitions.  For all purposes of this Agreement:

(a)  Executive’s “Own Occupation” means the regular occupation in which
Executive is engaged under this Agreement at the time Executive becomes
disabled.

(b)  “Total Disability” means that, because of sickness or injury, Executive is
not able to perform the material and substantial duties of Executive’s Own
Occupation.

5

--------------------------------------------------------------------------------

 

(c)  “Totally Disabled” means that Executive suffers from Total Disability (and
Executive will be deemed to continue to be Totally Disabled so long as Executive
is not able to work in Executive’s Own Occupation even if Executive works in
some other capacity).

9.2  Physical Examination.  If either DDR or Executive, at any time or from time
to time after receipt of notice of Executive’s Total Disability from the other,
desires to contend that Executive is not Totally Disabled, Executive will
promptly submit to a physical examination by the chief of medicine of any major
accredited hospital in the Cleveland, Ohio area and, unless that physician
issues his or her written statement to the effect that, in his or her opinion,
based on his or her diagnosis, Executive is capable of resuming Executive’s Own
Occupation and devoting Executive’s full time and energy to discharging the
duties of Executive’s Own Occupation, Executive will be deemed to be and to
continue to be Totally Disabled for all purposes of this Agreement.

10.  No Set‑Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Plans.  DDR’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations under
this Agreement will not be affected by any set‑off, counterclaim, recoupment,
defense, or other claim whatsoever that DDR or any Subsidiary may have against
Executive, except that the prohibition on set-off, counterclaim, recoupment,
defense, or other claim contained in this sentence will not apply if Executive’s
employment is terminated by DDR for Cause.  Executive will not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise.  The amount of any payment provided
for under this Agreement will not be reduced by any compensation or benefits
earned by Executive as the result of employment by another employer or otherwise
after the Termination Date.  Neither the provisions of this Agreement nor the
making of any payment provided for under this Agreement, nor the termination of
DDR’s obligations under this Agreement, will reduce any amounts otherwise
payable, or in any way diminish Executive’s rights, under any incentive
compensation plan, stock option or stock appreciation rights plan, restricted
stock plan or agreement, deferred compensation, retirement, or supplemental
retirement plan, stock purchase and savings plan, disability or insurance plan,
or other similar contract, plan, or arrangement of DDR or any Subsidiary, all of
which will be governed by their respective terms.

11.  Payments Are in Lieu of Severance Payments.  If Executive becomes entitled
to receive payments under this Agreement as a result of termination of
Executive’s employment, those payments will be in lieu of any and all other
claims or rights that Executive may have against DDR for severance, separation,
and/or salary continuation pay upon that termination of Executive’s employment.

12.  Covenants and Confidential Information.  Executive acknowledges DDR’s
reliance on and expectation of Executive’s continued commitment to performance
of Executive’s duties and responsibilities during the Contract Period while
Executive is employed by DDR and Executive assumes the obligations set out in
this Section 12 in light of that reliance and expectation on the part of DDR.

12.1    Noncompetition.  During the Contract Period while Executive is employed
by DDR, and for one year after the Termination Date, Executive will not,
directly or indirectly, own, manage, control, or participate in the ownership,
management, or control of, or be employed or engaged by or otherwise affiliated
or associated as a consultant, independent contractor, or otherwise with, any of
the four largest real estate investment trusts (excluding DDR) that focus
primarily on neighborhood and community shopping centers, based on market
capitalization as of the Termination Date; provided, however, that the ownership
by Executive of not more than one percent of any class of publicly traded
securities of any entity will not be deemed a violation of this Section 12.1.

12.2  Confidentiality.  Throughout the Contract Period and for a period of two
years thereafter, Executive will not disclose, divulge, discuss, copy, or
otherwise use or suffer to be used in any manner, in competition with, or
contrary to the interests of, DDR, any confidential information relating
to DDR’s operations, properties, or otherwise to its particular business or
other trade secrets of DDR, it being acknowledged by Executive that all such
information regarding the business of DDR compiled or obtained by, or furnished
to, Executive during Executive’s employment by or association with DDR is
confidential information and DDR’s exclusive property.  The restrictions in this
Section 12.2 will not apply to any information to the extent that it (a) is
clearly obtainable in the public domain, (b) becomes obtainable in the public
domain, except by reason of the breach by Executive of Executive’s obligations
under this Section 12.2, (c) was not acquired by Executive in connection with
Executive’s employment or affiliation with DDR, (d) was not acquired by
Executive from DDR or its representatives, or (e) is required to be disclosed by
rule of law or by order of a court or governmental body or agency.

12.3  Nonsolicitation.  During the Contract Period while Executive is employed
by DDR, and for one year after the Termination Date, Executive will not directly
or indirectly solicit or induce or attempt to solicit or induce any employee of
DDR and/or of any Subsidiary or affiliate to terminate his or her employment
with DDR and/or any Subsidiary.

12.4  Remedies.  Executive acknowledges that the remedy at law for any breach by
Executive of this Section 12 may be inadequate and that the damages following
from any such breach may not be readily susceptible to being measured in
monetary terms.  Accordingly, Executive agrees that, upon adequate proof of
Executive’s violation of any legally enforceable provision of this Section 12,
DDR will be entitled to immediate injunctive relief and may obtain a temporary
order

6

--------------------------------------------------------------------------------

 

restraining any threatened or further breach.  Nothing in this Section 12 will
be deemed to limit DDR’s remedies at law or in equity for any breach by
Executive of any of the provisions of this Section 12 that may be pursued or
availed of by DDR.

12.5  Acknowledgement.  Executive has carefully considered the nature and extent
of the restrictions upon Executive and the rights and remedies conferred upon
DDR under this Section 12, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition that
otherwise would be unfair to DDR, do not stifle the inherent skill and
experience of Executive, would not operate as a bar to Executive’s sole means of
support, are fully required to protect the legitimate interests of DDR and do
not confer a benefit upon DDR disproportionate to the detriment to Executive.

13.  Compliance with Section 409A.

13.1  Six Month Delay on Certain Payments, Benefits, and Reimbursements.  If
Executive is a “specified employee” for purposes of Section 409A, as determined
under DDR’s policy for determining specified employees on the Termination Date,
each payment, benefit, or reimbursement paid or provided under this Agreement
that constitutes a “deferral of compensation” within the meaning of Section
409A, that is to be paid or provided as a result of a “separation from service”
within the meaning of Section 409A, and that would otherwise be paid or provided
at any time (a “Scheduled Time”) that is on or before the date (the “Six Month
Date”) that is exactly six months after the Termination Date (other than
payments, benefits, or reimbursements that are treated as separation pay under
Section 1.409A-1(b)(9)(v) of the Treasury Regulations) will not be paid or
provided at the Scheduled Time but will be accumulated (together with interest
at the applicable federal rate under Section 7872(f)(2)(A) of the Code in effect
on the Termination Date) through the Six Month Date and paid or provided during
the period of 30 consecutive days beginning on the first business day after the
Six Month Date (that period of 30 consecutive days, the “Seventh Month after the
Termination Date”), except that if Executive dies before the Six Month Date, the
payments, benefits, or reimbursements will be accumulated only through the date
of Executive’s death and thereafter paid or provided not later than 30 days
after the date of death.

13.2  Earlier Payment if Not a Specified Employee.  If Executive is not a
“specified employee” for purposes of Section 409A, as determined under DDR’s
policy for determining specified employees on the Termination Date, any lump sum
payment to be made by DDR to Executive pursuant to any one or more of Sections
7.2(c), 7.4(c) and 7.5(c) will be made by DDR to Executive during the 30-day
period that begins exactly 60 days after the Termination Date rather than during
the Seventh Month after the Termination Date.

13.3  Additional Limitations on Reimbursements and In-Kind Benefits.  The
reimbursement of expenses or in-kind benefits provided under Section 7 or under
any other section of this Agreement that are taxable benefits (and that are not
disability pay or death benefit plans within the meaning of Section 409A of the
Code) are intended to comply, to the maximum extent possible, with the exception
to Section 409A set forth in Section 1.409A-1(b)(9)(v) of the Treasury
Regulations.  To the extent that any reimbursement of expenses or in-kind
benefits provided under Section 7 or under any other section of this Agreement
either do not qualify for that exception, or are provided beyond the applicable
time periods set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations,
then they will be subject to the following additional rules: (i) any
reimbursement of eligible expenses will be paid within 30 days following
Executive’s written request for reimbursement; provided, that Executive provides
written notice no later than 60 days before the last day of the calendar year
following the calendar year in which the expense was incurred so that DDR can
make the reimbursement within the time periods required by Section 409A; (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during any calendar year will not affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, during any other calendar
year; and (iii) the right to reimbursement or in-kind benefits will not be
subject to liquidation or exchange for any other benefit.

13.4  Compliance Generally.  Each payment or reimbursement and the provision of
each benefit under this Agreement shall be considered a separate payment and not
one of a series of payments for purposes of Section 409A.  DDR and Executive
intend that the payments and benefits provided under this Agreement will either
be exempt from the application of, or comply with, the requirements of Section
409A.  This Agreement is to be construed, administered, and governed in a manner
that effects that intent and DDR will not take any action that is inconsistent
with that intent.  Without limiting the foregoing, the payments and benefits
provided under this Agreement may not be deferred, accelerated, extended, paid
out, or modified in a manner that would result in the imposition of an
additional tax under Section 409A upon Executive.

13.5  Termination of Employment to Constitute a Separation from Service.  The
parties intend that the phrase “termination of employment” and words and phrases
of similar import mean a “separation from service” with DDR within the meaning
of Section 409A.  Executive and DDR will take all steps necessary (including
taking into account this Section 13.5 when considering any further agreement
regarding provision of services by Executive to DDR after the Termination Date)
to ensure that (a) any termination of employment under this Agreement
constitutes a “separation from service” within the meaning of Section 409A, and
(b) the Termination Date is the date on which Executive experiences a
“separation from service” within the meaning of Section 409A.

7

--------------------------------------------------------------------------------

 

14.  Indemnification.  DDR will indemnify Executive, to the full extent
permitted or authorized by the Ohio General Corporation Law as it may from time
to time be amended, if Executive is made or threatened to be made a party to any
threatened, pending, or completed action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, by reason of the fact that Executive
is or was a director, officer, or employee of DDR and/or of any Subsidiary, or
is or was serving at the request of DDR and/or of any Subsidiary as a director,
trustee, officer, or employee of a corporation, partnership, joint venture,
trust, or other enterprise.  The indemnification provided by this Section 14
will not be deemed exclusive of any other rights to which Executive may be
entitled under the articles of incorporation or the regulations of DDR and/or of
any Subsidiary, or any agreement, vote of shareholders or disinterested
directors, or otherwise, both as to action in Executive’s official capacity and
as to action in another capacity while holding such office, and will continue as
to Executive after Executive has ceased to be a director, trustee, officer, or
employee and will inure to the benefit of Executive’s heirs, executors, and
administrators.  In particular, Executive will continue to be entitled to the
full benefit of the indemnification agreement dated as of the Effective Date,
between Executive and DDR (the “Indemnification Agreement”) for so long as that
Indemnification Agreement remains in effect according to its terms.  In the
event of any conflict or inconsistency between the provisions of this Section 14
and the provisions of the Indemnification Agreement, the provisions of the
Indemnification Agreement shall control.

15.  Certain Expenses.  This Section 15 will apply only to expenses that (a) are
otherwise described in one or more of its subsections and (b) are incurred at
any time from the Effective Date through the fifth anniversary of Executive’s
death.

15.1  Reimbursement of Certain Expenses.  DDR will pay, as incurred, all
expenses, including the reasonable fees of counsel engaged by Executive, of
Executive in (a) prosecuting any action to compel DDR to comply with the terms
of this Agreement upon receipt from Executive of an undertaking to repay DDR for
such expenses if it is ultimately determined by a court of competent
jurisdiction that Executive had no reasonable grounds for bringing such action
or (b) defending any action brought by a party other than Executive or
Executive’s personal representative to have this Agreement declared invalid or
unenforceable.

15.2  Advancement of Certain Expenses.  Expenses (including the reasonable fees
of counsel engaged by Executive) incurred by Executive in defending any action,
suit, or proceeding commenced or threatened against Executive for any action or
failure to act as an employee or officer of DDR and/or of any Subsidiary will be
paid by DDR, as they are incurred, in advance of final disposition of the
action, suit, or proceeding upon receipt of an undertaking by or on behalf of
Executive in which Executive agrees to reasonably cooperate with DDR and/or the
Subsidiary, as the case may be, concerning the action, suit, or proceeding, and
if the action, suit, or proceeding is commenced or threatened against Executive
for any action or failure to act as an officer or employee, to repay the amount
if it is ultimately determined that Executive is not entitled to be
indemnified.  The obligation of DDR to advance expenses provided for in this
Section 15.2 will not be deemed exclusive of any other rights to which Executive
may be entitled under the articles of incorporation or the regulations of DDR or
of any Subsidiary, or any agreement, vote of shareholders or disinterested
directors, or otherwise.

16.  Survival of Obligations. Except as is otherwise expressly provided in this
Agreement, the respective obligations of DDR and Executive under this Agreement
will survive any termination of Executive’s employment under this Agreement.

17.  Notices.  Notices and all other communications provided for in this
Agreement must be in writing and will be deemed to have been duly given upon
receipt (or rejection) when delivered in person or by overnight delivery (to the
CEO of DDR in the case of notices to DDR and to Executive in the case of notices
to Executive) or mailed by United States registered mail, return receipt
requested, postage prepaid, and addressed, if to DDR, to its principal place of
business, attention: CEO, and, if to Executive, to Executive’s home address last
shown on the records of DDR, or to such other address or addresses as either
party may furnish to the other in accordance with this Section 17.

18.  Entire Agreement, Certain Prior Arrangements.  Except as otherwise set
forth below in this Section 18, this Agreement supersedes in their entirety all
prior employment and change in control agreements between the parties, if any,
and all understandings between them, if any, with respect to the subject matter
of this Agreement.  As provided in Section 14, Executive will continue to be
entitled to the full benefit of the Indemnification Agreement for so long as it
remains in effect according to its terms.

19.  Mandatory Arbitration Before a Change in Control.  Section 19.1 will apply
if and only if either party notifies the other, in writing, that it is demanding
resolution of a then-current controversy or claim by arbitration and the notice
is provided by the notifying party to the other party before any Change in
Control has occurred.  Nothing in this Section 19 will limit the right of DDR to
seek and obtain injunctive relief in a court of equity for any breach or
threatened breach by Executive of any of Executive’s covenants contained in
Section 12 above.

19.1  Scope of Arbitration.  If this Section 19.1 applies, any controversy or
claim arising out of or relating to this Agreement or any breach of this
Agreement will be settled by binding arbitration to be held before three
arbitrators and conducted in accordance with the Employment Arbitration Rules
and Mediation Procedures of the American Arbitration Association in the

8

--------------------------------------------------------------------------------

 

City of Cleveland, Ohio.  The decision of the arbitrators will be final and
binding on both parties and judgment on any award rendered by the arbitrators
may be entered in any court of competent jurisdiction.  Costs and expenses of
any such arbitration will be borne by the parties as may be directed by the
arbitrators taking into account the extent to which the positions taken by each
of the parties are reasonable.  The arbitrators will have the power to issue
mandatory orders and restraining orders in connection with any such arbitration.

19.2  Other Disputes.  If Section 19.1 does not apply to any claim or
controversy between the parties, the parties may nevertheless, but need not,
mutually agree to submit any controversy or claim to arbitration as though
Section 19.1 did apply.  Failing any such mutual agreement, either party may
bring proceedings against the other with respect to any claim or controversy in
any court of competent jurisdiction that satisfies the venue requirements set
forth in Section 20.8.  Nothing in this Section 19.2 imposes upon either party
any obligation to discuss possible arbitration of any claim or controversy to
which Section 19.1 does not apply before bringing any court proceedings with
respect to that claim or controversy.

20.  Miscellaneous.

20.1  No Conflict.  Executive represents and warrants that Executive is not a
party to any agreement, contract, or understanding, whether employment or
otherwise, that would restrict or prohibit Executive from undertaking or
performing employment in accordance with the terms and conditions of this
Agreement.

20.2  Assistance.  During the term of this Agreement and thereafter, Executive
will provide reasonable assistance to DDR in litigation and regulatory matters
that relate to events that occurred during Executive’s period of employment with
DDR and its predecessors, and will provide reasonable assistance to DDR with
matters relating to its corporate history from the period of Executive’s
employment with it or its predecessors.  Executive will be entitled to
reimbursement of reasonable out-of-pocket travel or related costs and expenses
relating to any such cooperation or assistance that occurs following the
Termination Date.

20.3  Severability.  The provisions of this Agreement are severable and if any
one or more provision is determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions and any partially unenforceable
provision to the extent enforceable in any jurisdiction nevertheless will be
binding and enforceable.

20.4  Benefit of Agreement.  The rights and obligations of DDR under this
Agreement will inure to the benefit of, and will be binding on, DDR and its
successors and assigns, and the rights and obligations (other than obligations
to perform services) of Executive under this Agreement will inure to the benefit
of, and will be binding upon, Executive and Executive’s heirs, personal
representatives, and assigns.

20.5  No Waiver.  The failure of either party to enforce any provision or
provisions of this Agreement will not in any way be construed as a waiver of any
such provision or provisions as to any future violations thereof, nor prevent
that party from later enforcing each and every other provision of this
Agreement.  The rights granted the parties in this Agreement are cumulative and
the waiver of any single remedy will not constitute a waiver of that party’s
right to assert all other legal remedies available to it under the
circumstances.

20.6  Modification.  This Agreement may not be modified or terminated
orally.  No modification or termination will be valid unless in writing and
signed by the party against which the modification or termination is sought to
be enforced.

20.7  Merger or Transfer of Assets of DDR.  During the Contract Period while
Executive is employed by DDR, DDR will not consolidate with or merge into any
other corporation, or transfer all or substantially all of its assets to another
corporation, unless such other corporation assumes this Agreement in a signed
writing and delivers a copy thereof to Executive, which signed writing may
consist of the merger or sale agreement, or similar document.  Upon any such
assumption, the successor corporation will become obligated to perform the
obligations of DDR under this Agreement, and the term “DDR,” as used in this
Agreement, will be deemed to refer to that successor corporation, and the term
“the Board” as used in this Agreement will be deemed to refer to the board of
directors of that successor corporation.

20.8  Governing Law and Venue.  The provisions of this Agreement will be
governed by and construed in accordance with the laws of the State of Ohio
applicable to contracts made in and to be performed exclusively within that
State, notwithstanding any conflict of law provision to the contrary.  Subject
to the mandatory arbitration provisions of Section 19, the parties consent to
venue and personal jurisdiction over them in the courts of the State of Ohio and
federal courts sitting in Cleveland, Ohio, for purposes of construing and
enforcing this Agreement.

20.9  Termination of Status as Director or Officer.  Notwithstanding anything in
this Agreement to the contrary, unless otherwise agreed to by DDR and Executive
prior to the Termination Date, Executive shall be deemed to have automatically
resigned from all directorships and offices with DDR and its Subsidiaries, and
their affiliates (including joint ventures), as of the Termination Date.

9

--------------------------------------------------------------------------------

 

21.  Definitions.

21.1  Reserved.

21.2  Reserved.

21.3  Cause.  The term “Cause” has the meaning set forth in Section 6.2.

21.4  Change in Control.  The term “Change in Control” means the occurrence,
during the Contract Period while Executive is employed by DDR, of any of the
following:

(a)  consummation of a consolidation or merger in which DDR is not the surviving
corporation, the sale of substantially all of the assets of DDR, or the
liquidation or dissolution of DDR;

(b)  any person or other entity (other than DDR or a Subsidiary or any DDR
employee benefit plan (including any trustee of any such plan acting in its
capacity as trustee)) purchases any Shares (or securities convertible into
Shares) pursuant to a tender or exchange offer without the prior consent of the
Board, or becomes the beneficial owner of securities of DDR representing 30% or
more of the voting power of DDR’s outstanding securities without the prior
consent of the Board of Directors of DDR (the “Board”); or

(c)  during any two-year period, individuals who at the beginning of such period
constitute the entire Board cease to constitute a majority of the Board;
provided, that any person becoming a director of DDR during such two-year period
whose election, or nomination for election by DDR’s shareholders, was approved
by a vote of at least two-thirds of the directors who at the beginning of such
period constituted the entire Board (either by a specific vote or by approval of
DDR’s proxy statement in which such person is named as a nominee of DDR for
director), but excluding for this purpose any person whose initial assumption of
office as a director of DDR occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors of DDR or
other actual or threatened solicitation of proxies or consents by or on behalf
of an individual, corporation, partnership, group, associate or other entity or
person other than the Board, shall be, for purposes of this Section 21.4(c),
considered as though such person was a member of the Board at the beginning of
such period.

21.5  Committee.  The term “Committee” means Executive Compensation Committee of
the Board or any other committee or subcommittee authorized by the Board to
discharge the Board’s responsibilities relating to the compensation of DDR’s
executives and directors.

21.6  Reserved.

21.7  Reserved.

21.8  Good Reason.  The term “Good Reason” has the meaning set forth in Section
6.3.

21.9  Internal Revenue Code.  The term “Internal Revenue Code” means the
Internal Revenue Code of 1986, as amended.

21.10  Reserved.

21.11  Section.  References in this Agreement to one or more “Sections” are to
sections of this Agreement, except for references to Section 409A, which are
references to that section of the Internal Revenue Code.

21.12  Section 409A.  The term “Section 409A” means Section 409A of the Internal
Revenue Code.  References in this Agreement to Section 409A are intended to
include any proposed, temporary, or final regulations, or any other guidance,
promulgated with respect to Section 409A by the U.S. Department of Treasury or
the Internal Revenue Service.

21.13  Shares.  The term “Shares” means the Common Shares, par value $0.10 per
share, of DDR.

21.14  Subsidiary.  The term “Subsidiary” means any corporation, partnership, or
other entity a majority of the voting control of which is directly or indirectly
owned or controlled by DDR.

21.15  Termination Date.  The term “Termination Date” means the date on which
Executive’s employment with DDR and its Subsidiaries terminates.

21.16  Triggering Event.  A “Triggering Event” for the purpose of this Agreement
will be deemed to have occurred if, during the Contract Period while Executive
is employed by DDR:

(a)  Within two years after the date on which a Change in Control occurs, DDR
terminates the employment of Executive, other than in the case of a termination
for Cause, a termination by DDR pursuant to Section 6.1 following Executive’s
disability, or a termination based on death;

(b)  Within two years after the date on which a Change in Control occurs, DDR
reduces Executive’s title, responsibilities, power or authority in comparison
with Executive’s title, responsibilities, power or authority at the

10

--------------------------------------------------------------------------------

 

time of the Change in Control and Executive thereafter terminates Executive’s
employment with DDR within such two-year period;

(c)  Within two years after the date on which a Change in Control occurs, DDR
assigns Executive duties which are inconsistent with the duties assigned to
Executive on the date on which the Change in Control occurred and which duties
DDR persists in assigning to Executive despite the prior written objection of
Executive and Executive thereafter terminates Executive’s employment with DDR
within such two-year period;

(d)  Within two years after the date on which a Change in Control occurs, DDR
(i) reduces Executive’s base compensation, Executive’s incentive opportunity
bonus percentages of salary, Executive’s health and dental insurance coverage
and benefits (including any such benefits provided to Executive’s eligible
dependents), Executive’s pension, retirement, or profit-sharing benefits or any
benefits provided by any of DDR’s equity-based award plans, or any substitute
therefor, unless in any case such reduction applies generally to all employees
of DDR, (ii) establishes criteria and factors to be achieved for the payment of
bonus compensation that are substantially different than the criteria and
factors established for other similar executive officers of DDR, (iii) fails to
pay Executive any bonus compensation to which Executive is entitled through the
achievement of the criteria and factors established for the payment of such
bonus, or (iv) excludes Executive from any plan, program, or arrangement in
which the other executive officers of DDR are included, and Executive thereafter
terminates Executive’s employment with DDR within such two-year period; or

(e)  Within two years after the date on which a Change in Control occurs, DDR
requires Executive to be based at or generally work from any location more than
fifty miles from the geographical center of Cleveland, Ohio and Executive
thereafter terminates Executive’s employment with DDR within such two-year
period.

21.17  Reserved.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, DDR and Executive have executed this Agreement, DDR by its
duly authorized President and Chief Executive Officer, on the date first written
above. 

 

DDR CORP.

 

 

By:

/s/ David J. Oakes

 

Name: David J. Oakes

 

Title: President and Chief Executive Officer

 

 

/s/ Luke J. Petherbridge

Luke J. Petherbridge

 

 

 

12

--------------------------------------------------------------------------------

 

EXHIBIT A

 

ANNUAL BONUS OPPORTUNITY

AS A PERCENTAGE OF YEAR-END BASE SALARY

 

Below Threshold

Threshold

Target

Maximum

0%

100%

200%

300%

 

 